*124aDissenting opinion by
Ross, J.
I am unable to concur in the opinion and decision in regard to the amount that the plaintiffs, under the statute, are entitled to recover. I concur in the other parts of the decision. I agree that “the order made,” by the Probate Court February 17, 1877, “divested the heir” (the plaintiff wife) “ of all legal claim to the estate, and vested the same in the defendants.” The statute, giving the plaintiffs the right to recover for the share of the estate, of which they have been divested by the order, of those who thereby received the same, or a portion thereof, reads: ‘' But if such absent person proves to be alive he shall be entitled to his share of such estate, notwithstanding such distribution, and may recover in an action on the case for money had and received any portion thereof which any one received under such order.” I cannot regard this language as ambiguous. It plainly intends that the property shall be valued as of the time of the order; that the absent heir may recover in money for so much of his share as the defendants have received of the same by virtue of the order. He may recover it the next day after the order is made. The defendants take his property — because it turns out that he is alive — by virtue of the order, and thereby become legally liable to pay him for it, at once. To my mind it is a misconstruction of the statute, its intention and purpose, to hold that such distributee holds such heir’s share, after such order, in trust like an administrator or executor, and can charge and be allowed for improvements, and must account for the rents and profits received, or that he is to be allowed for the depreciation, or charged with the rise, in its value, after such order, when called upon by the heir to pay for the same. The opinion, to my mind, is incongruous and illogical, in that it holds that the order of the Probate Court divested the heir of all legal claim to the estate, and vested the same in the defezidants, and at the same time, holds, that the defendarzts hold the same izi trust for the heir, accountable for rents and profits, azid are to be allowed for improvements, depreciation in value, and for care of the same; thus treating the property as still the property of the heir, notwithstanding the order of the Pro*124bbate Court. It is the first time that I have known are to be legally determined, and announced, that a party, who had legally deprived another of his property, and himself become legally possessed thereof so that he was legally bound to make compensation therefor, when sued for such compensation, could charge the original owner of the property, in reduction of the compensation, for taking care of the property, or for improvements that he had made upon such property, after it had become his own, or that he should account for the rents and profits he had made in managing the property, after it became his own. The statute provides, to my mind, a plain and simple method of determining the compensation recoverable, — the value of the property, as it was when taken, under the statute, from the plaintiff and given to the defendants. This is a simple and certain rule of compensation. I see no necessity of complicating it with improvements, fluctuations in value, rents and profits, care, &c., involving a long accounting, and much uncertainty, all subsequent to the time tire property passed under the law absolutely from the plaintiffs to the defendants. Suppose the distributive share of such absent heir is money. Is the person receiving the same under the order of the Probate Court to be allowed for care in investing the same and to be charged with the interest he receives, and if he makes a bad investment and loses the whole or a part of it, is the loss to fall on the absent heir? I cannot give my assent .to any such holding or any such construction of the statute. I think the judgment of the County Court should be affirmed.
Rowell, J.
I am entirely of the same opinion. The two holdings, that the defendants are the absolute owners of Mrs. Lenehan’s share but that they must account therefor as though they were trustees of it, are inconsistent, and cannot stand together; for one cannot sustain both those relations to the same property at the same time. I think the defendants are quasi purchasers of the property, and liable for only the value thereof at the time they became such, with interest thereon, which constitutes the purchase piece.